J-S09034-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellee              :
                                          :
            v.                            :
                                          :
JORGE LUIS BURGOS, JR.,                   :
                                          :
                    Appellant             :    No. 1226 WDA 2018

                  Appeal from the PCRA Order Entered July 30, 2018
                     in the Court of Common Pleas of Erie County
                 Criminal Division at No(s): CP-25-CR-0000221-2012
                                             CP-25-CR-0003499-2016

BEFORE: PANELLA, P.J., LAZARUS, J. and STRASSBURGER, J.*

JUDGMENT ORDER BY STRASSBURGER, J.:                   FILED APRIL 25, 2019

     Jorge Luis Burgos, Jr. (Appellant), appeals from the July 30, 2018

order dismissing his petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we quash this appeal.

     In light of our disposition, a detailed recitation of the underlying facts

is unnecessary. Pertinent to this appeal, on April 3, 2012, Appellant pleaded

guilty at docket number CP-25-CR-0000221-2012 to driving under the

influence (DUI) – general impairment, and DUI – while blood alcohol content

(BAC) .02 or greater, and license is suspended.            On June 12, 2012,

Appellant    received an aggregate      sentence   of 15   to   30   months   of

incarceration followed by 30 months of probation.      Appellant did not file a

post-sentence motion or direct appeal.




* Retired Senior Judge assigned to the Superior Court.
J-S09034-19

      On August 7, 2017, Appellant pleaded guilty at docket number CP-25-

CR-0003499-2016 to DUI – controlled substance, DUI – while BAC .02 or

greater, and license is suspended, and careless driving. Appellant received

an aggregate sentence of two to four years of incarceration followed by

three years of probation, 25 hours of community service, and a drug and

alcohol evaluation. Again, Appellant did not file a post-sentence motion or

direct appeal.

      On March 8, 2018, Appellant pro se filed the instant PCRA petition at

both docket numbers.     Counsel was appointed and filed a supplement to

Appellant’s PCRA petition on May 14, 2018.     On June 20, 2018, the PCRA

court issued notice of its intent to dismiss Appellant’s PCRA petition without

a hearing pursuant to Pa.R.Crim.P. 907. Appellant pro se filed an objection

to the court’s notice of intent to dismiss. On July 30, 2018, the PCRA court

dismissed Appellant’s petition. On August 29, 2018, Appellant timely filed a

notice of appeal.1

      In this Court, we issued a rule to show cause why the appeal should

not be quashed in light of our Supreme Court’s holding in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018). See Order, 9/14/2018. No response




1 Appellant complied with Pa.R.A.P. 1925(b). In addition to a Pa.R.A.P.
1925(a) opinion, the PCRA court also referred this Court to its June 20, 2018
notice of intent to dismiss.

                                    -2-
J-S09034-19

was filed,2 and on September 26, 2018, this Court discharged the rule,

advising Appellant that “the issue may be revisited by the panel[.]” Order,

9/26/2018.    Thus, before we reach the issues presented by Appellant on

appeal, we must address first the fact that Appellant filed a single notice of

appeal from an order resolving issues raised at two docket numbers.

      In Walker, our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed for orders entered at more than one

docket number.       The Official Note to Pennsylvania Rule of Appellate

Procedure 341(a) provides that “[w]here … one or more orders resolves [sic]

issues arising on more than one docket … separate notices of appeal must be

filed.” Pa.R.A.P. 341, Note. In Walker, our Supreme Court found that the

“Official Note to Rule 341 provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal.” Id. at 976-77. Thus, it held

that for appeals filed after June 1, 2018, the date Walker was filed, “when a

single order resolves issues arising on more than one lower court docket,

separate notices of appeal must be filed.” Id. at 977. The Court emphasized

that the “failure to do so will result in quashal of the appeal.” Id.

      In this case, on August 29, 2018, Appellant filed a single notice of

appeal from an order dismissing Appellant’s PCRA petition filed at two docket

numbers.     Because Appellant filed his notice of appeal after our Supreme



2 Additionally, Appellant did not address this Court’s rule to show cause in
his brief.

                                      -3-
J-S09034-19

Court’s decision in Walker, and failed to comply with Rule 341, we must

quash this appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2019




                                 -4-